DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B: Figs. 3- 4 and Sub-Species 10: Fig. 10 in the reply filed on 2/28/22 is acknowledged.  
Claims 5, 8, 13- 15 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected non-elected species, there being no allowable generic or linking claim. 
Claims 1- 4, 6- 7, 9- 12, 16- 17 and 19- 20 are being addressed by this Action.
Specification
The disclosure is objected to because of the following informalities:
All figures in the Brief Description of the Drawings should be described individually.  As such, the descriptions of “Figures 8A and 8B” in P. [0020], “Figures 9A and 9B” in P. [0021], and “Figures 13A and 13B” in P. [0030] are incorrect.  See MPEP 608.01(f).  
Appropriate correction is required.
Claim Objections
Claims 2 is objected to because of the following informalities:  line 1 of claim 2 recites, “The multipurpose handle of claim 1 wherein” which should be amended to include a comma between claim 1 and wherein - - The multipurpose handle of claim 1, wherein - - to maintain consistent claim construction.  Appropriate correction is required.
s 3 and 4 are objected to because of the following informalities:  line 1 of claim 3 and 4 recite “The multipurpose handle of claim 2 wherein” which should be amended to include a comma between claim 2 and wherein - - The multipurpose handle of claim 2, wherein - - to maintain consistent claim construction.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  lines 1- 2 – ‘The use of the medical device delivery system of claim 16 for delivering or retrieving a medical device from a targeted site in a vasculature of a patient” should be amended to - - The use of the medical device delivery system of claim 16, configured for delivering or retrieving a medical device from a targeted site in a vasculature of a patient - - to clarify that the limitation to claim 16 is functional only (and not reciting a method step) and to remain consistent with the terminology of claim 20.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 16- 17 and 19- 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gharibadeh (US Pat. No. 6,572,643 B1).  Gharibadeh is cited in the IDS filed 10/28/20.
Regarding claim 1, Gharibadeh discloses a multipurpose handle for delivery or retrieval of a medical device, the multipurpose handle comprising: 
an elongate handle body (50) (Figs. 1- 9B) having a proximal end extending to a distal end defining a longitudinal axis, the elongate handle body (50) having a cutout (62) (Figs. 1, 6- 9A) defining a movement space therein; 
an actuation button (52) (Figs. 1, 6- 9A) disposed within the cutout (62) of the elongate handle body (50) and connected to the medical device (38) (Figs. 1, 6- 8) (See Figs. 6- 8) (Col. 4, l. 36- 56; Col. 5, l. 55- Col. 6, l. 4 - - actuation button (52) disposed in cutout (62) is connected to medical device via shafts 8, 10), the actuation button (52) being movable within the cutout (62) along the longitudinal axis and rotatable within the cutout (62) (Col. 4, l. 40- 42); 
a locking member (64) (Figs. 1, 6- 8, 9B) connected to the elongate handle body (50) and movable between a locked position (Fig. 1) and unlocked position (Fig. 8), the locking member (64) being in contact with the actuation button (52) and restricting movement of the actuation button (52) along the longitudinal axis in the locked position (Fig. 1) (Col. 4, l. 51- 56 - - When in the locked position, actuator 52 is prevented from moving within body 50 thus preventing any rotary or longitudinal movement of catheter shafts 8, 10 relative to one another).
Regarding claim 7, Gharibadeh further discloses wherein the cutout (62) is droplet shaped (See Figs. 6- 8 showing droplet shaped cutout).
Regarding claim 9, Gharibadeh further discloses wherein the longitudinal axis of the elongated body and a longitudinal axis of the locking member are located such that the locking mechanism (64) rotates into the elongated body (50) (Col.4, l. 51 – 56 - - 
Regarding claim 16, Gharibadeh discloses a medical device delivery system comprising: 
an outer sheath (10) (Figs. 1- 2, 5- 8); 
a medical device (38) (Figs. 1, 6- 8) located at least partially within the outer sheath (10) in an initial configuration ready for deployment (Fig. 1); and 
a multipurpose handle (4) (Figs. 1, 6- 8) connected to the outer sheath (10) and the medical device (38), the handle (4) comprising:
an elongate handle body (50) (Figs. 1- 9B) having a proximal end extending to a distal end defining a longitudinal axis, the elongate handle body (50) having a cutout (62) (Figs. 1, 6- 9A) defining a movement space therein; 
an actuation button (52) (Figs. 1, 6- 9A) disposed within the cutout (62) of the elongate handle body (50) and connected to the medical device (38) (Figs. 1, 6- 8) (See Figs. 6- 8) (Col. 4, l. 36- 56; Col. 5, l. 55- Col. 6, l. 4 - - actuation button (52) disposed in cutout (62) is connected to medical device via shafts 8, 10), the actuation button (52) being movable within the cutout (62) along the longitudinal axis and rotatable within the cutout (62) (Col. 4, l. 40- 42); 
a locking member (64) (Figs. 1, 6- 8, 9B) connected to the elongate handle body (50) and movable between a locked position (Fig. 1) and unlocked 
Regarding claim 17, Gharibadeh further discloses wherein the medical device (38) is a stent, an embolic coil, or a vena cava filter (Col. 4, l. 7- 9 - - coiled stent graft type of endoprosthesis 38 is at least a stent).
Regarding claim 19, Gharibadeh further discloses for delivering or retrieving a medical device from a targeted site in a vasculature of a patient (Col. 4, l. 7- 12 - - endoprosthesis 38 is tightly wound about the distal end of placement catheter 6 during placement into a vessel 40).
Regarding claim 20, Gharibadeh further discloses configured to deliver or retrieve a medical device from a targeted site in a vasculature of a patient (Col. 4, l. 7- 12 - - endoprosthesis 38 is tightly wound about the distal end of placement catheter 6 during placement into a vessel 40).
Claim(s) 1- 4, 6, 10- 12, 16- 17 and 19- 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knippel et al. (US Pub. No. 2012/0123528 A1).

    PNG
    media_image1.png
    756
    871
    media_image1.png
    Greyscale

Regarding claim 1, Knippel discloses a multipurpose handle for delivery or retrieval of a medical device, the multipurpose handle comprising: 
an elongate handle body (30) (Figs. 1- 3) having a proximal end extending to a distal end defining a longitudinal axis, the elongate handle body (30) having a cutout (34) (Figs. 1- 2) defining a movement space therein; 
an actuation button (40) (Figs. 1- 2) disposed within the cutout of the elongate handle body (34) and connected to the medical device (described, not shown) (P. [0028] - - prosthetic heart valve or other types of self-expanding collapsible stents; it is 
a locking member (80) (Figs. 1- 2) connected to the elongate handle body (30) and movable between a locked position and unlocked position, the locking member (80) being in contact with the actuation button (40) and restricting movement of the actuation button (40) along the longitudinal axis in the locked position (P. [0036] - - locking coupler 60 to actuator 21 of actuation button (40) prevents translation of actuation button (40), unlocking frees coupler 60 and actuator 21 to allow actuation button (40) to move longitudinally; when engaged in the locking position, locking member (80) is in contact with the actuator 21 of the actuation button (40) via spring 81 positioned between the inner end of the locking member and the end surface 68 of the socket 73 as shown in Fig. 2).
Regarding claim 2, Knippel further discloses wherein the actuation button (40) is a thumb wheel (21) (Figs. 1- 2) having a proximal face (FP) and a distal face (FD) (See Annotated Fig. 2).
Regarding claim 3, Knippel further discloses wherein the thumb wheel (21) includes fins (F) disposed on the circumference of the thumb wheel (See Annotated Fig. 2 - - ridges, ribs or fins on surface of thumb wheel (21)).
Regarding claim 4, Knippel further discloses wherein in the locking position, the locking member (80) is in contact with the distal face of the thumb wheel (FD) (P. [0036] 
Regarding claim 6, Knippel further discloses, wherein the thumb wheel (21) includes a tactile bump (F) (See Annotated Fig. 2 - - ridges, ribs or fins on surface of thumb wheel (21) form a tactile bump).
Regarding claim 10, Knippel further discloses wherein the locking member (80) includes a spring (81) (Fig. 2) configured to hold the locking member (80) in the locked position or unlocked position (P. [0036] - - locking members 80 are biased laterally outward from the lateral sides 66 by a spring 81 positioned between the inner end of the locking member and the end surface 68 of the socket 73).
Regarding claim 11, Knippel further discloses wherein the spring (81) exhibits a force to hold the locking member (80) in the locked position or the unlocked position, such that an external force applied to the locking member (80) that overcomes the force of the spring (81) is able to cause the locking member (80) to move from the unlocked position to the locked position or from the locked position to the unlocked position (P. [0036] - - Simultaneously depressing both locking members 80 against the bias of the springs 81 causes the pins 83 to move out of engagement with the notches 37, thereby freeing the coupler 60 and the deployment actuator 21 to move longitudinally relative to the frame 30).
Regarding claim 12, Knippel further discloses wherein the actuation button (40) further comprises one or more protrusions (36) (Fig. 1) configured to prevent the actuation button (40) from being removed from the elongated body (30) (Ps. [0033]- 
Regarding claim 16, Knippel discloses a medical device delivery system comprising: 
an outer sheath (24) (Fig. 1); 
a medical device (described, not shown) (P. [0028] - - prosthetic heart valve or other types of self-expanding collapsible stents), located at least partially within the outer sheath (24) in an initial configuration ready for deployment (See Fig. 1) (P. [0028] - - catheter assembly 16 is adapted to receive a collapsible prosthetic heart valve (not shown) in a compartment 23 defined around an inner shaft 26 and covered by a distal sheath 24); and 
a multipurpose handle (10) (Fig. 1) connected to the outer sheath (24) and the medical device (described, not shown) (P. [0028] - - prosthetic heart valve or other types of self-expanding collapsible stents), the handle (10) comprising:
an elongate handle body (30) (Figs. 1- 3) having a proximal end extending to a distal end defining a longitudinal axis, the elongate handle body (30) having a cutout (34) (Figs. 1- 2) defining a movement space therein; 
an actuation button (40) (Figs. 1- 2) disposed within the cutout of the elongate handle body (34) and connected to the medical device (described, not shown) (P. [0028] - - prosthetic heart valve or other types of self-expanding collapsible stents; it is noted that a medical device is not positively recited in the claim), the actuation button (40) being movable within the cutout (34) along the 
a locking member (80) (Figs. 1- 2) connected to the elongate handle body (30) and movable between a locked position and unlocked position, the locking member (80) being in contact with the actuation button (40) and restricting movement of the actuation button (40) along the longitudinal axis in the locked position (P. [0036] - - locking coupler 60 to actuator 21 of actuation button (40) prevents translation of actuation button (40), unlocking frees coupler 60 and actuator 21 to allow actuation button (40) to move longitudinally; when engaged in the locking position, locking member (80) is in contact with the actuator 21 of the actuation button (40) via spring 81 positioned between the inner end of the locking member and the end surface 68 of the socket 73 as shown in Fig. 2).
Regarding claim 17, Knippel further discloses wherein the medical device (described, not shown) (P. [0028] - - prosthetic heart valve or other types of self-expanding collapsible stents) is a stent, an embolic coil, or a vena cava filter.
Regarding claim 19, Knippel further discloses for delivering or retrieving a medical device (described, not shown) (P. [0028] - - prosthetic heart valve or other types of self-expanding collapsible stents) from a targeted site in a vasculature of a patient (P. [0002] - - transcatheter delivery of collapsible prosthetic heart valves).
Regarding claim 20, Knippel further discloses configured to deliver or retrieve a medical device from a targeted site in a vasculature of a patient (P. [0002] - - transcatheter delivery of collapsible prosthetic heart valves).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kavteladze et al. (US Pat. No. 5,707,376);
Klumb et al. (US Pat. No. 6,238,430 B1);
Blake, III (US Pat. No. 6,258,101 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KANKINDI RWEGO/Examiner, Art Unit 3771